DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/112602 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of following:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant
Copending Application

1. A method of processing, at a transit gateway operating in a transit first virtual private cloud (VPC), a data message from a first machine of a tenant operating in a second VPC, the method comprising: at the transit gateway operating in the first VPC, receiving the data message forwarded to the transit gateway by a managed forwarding element (MFE) that (1) operates in the second VPC for the tenant and (2) implements a logical forwarding element (LFE) of a logical network for the tenant along with other MFEs for the tenant, wherein the data message originates from the first machine in the second VPC and is destined for an external network outside the first VPC or any VPC of the tenant; performing a middlebox service operation on the data message; processing the received data message to identify an egress port of the transit gateway associated with a destination address of the data message; and forwarding the data message to the identified egress port of the transit gateway in order 


	- Regarding to differences between the Application and the Copending Application, but it have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3-14,16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Landgraf (Pub. No. 20180007002) in view of Xiong et al. (Pub. No. 20200351254).
- With respect to claims 1, 12-14 and 20, Landgraf teaches a method of processing, at a transit gateway operating in a first virtual private cloud (VPC) (e.g. Fig. 4 first PVC with worker gateway), a data message exchanged between first and second machines of a tenant, said first and second machines operating in second and third VPCs (e.g. in Fig. 4 with first and second VPC), the method comprising: at the transit gateway device, operating in the first VPC, receiving 
- With respect to claims 3-5, 16, Landgraf teaches wherein performing the middlebox service operation comprises: forwarding the data message to a set of service appliances (e.g. for data for clients in Fig. 4); and receiving the data message from the set of service appliances after a set of middlebox services has been provided (e.g. worker gateways in Fig. 4 consider as middlebox service).  

- With respect to claims 7, 17, Landgraf teaches wherein the MFE of the second VPC is a first MFE, and the second VPC comprises a second MFE that implements a logical switching element that connects to the first machine, and that forwards the data message to the first MFE (e.g. Fig. 7 scenario 2). E521.01 (VMWR.PO111) 26  
- With respect to claims 8, 11, 19, Landgraf teaches wherein the MFE implements a logical switching element of the tenant logical network that connects to the first machine (e.g. LB GW in Fig. 7 connect to clients).  
- With respect to claims 9-10, 18, Landgraf fails to teach wherein the MFE forwards the data message to the transit gateway using encapsulation.  Katrekar teaches encapsulate packet (see par. 20, 22) therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date to implement the encapsulation packet into Landgraf’s invention to protect data in communication.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/PHUC H TRAN/Primary Examiner, Art Unit 2471